DETAILED ACTION
This is a non-final action after a request for continued examination (RCE). Claims 1-23 are pending. Claims dated 01/10/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
4.	Claims 11 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically “the cost evaluation includes: calculating, for each of the candidate driving strategies, respective occupant security, energy consumption, progress, and occupant comfort cost metrics based on the respective speed and acceleration profiles associated with the candidate driving strategy”.
Regarding claim 13, the prior arts on record do not teach, describe, and/or suggest all the limitations as presented in the claim as a whole – specifically “generating a path reference data set and a speed reference data set for the processed optimal candidate driving strategy through a trajectory reference extraction”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (WO 2015051289 A1), in view of Kabirzadeh et al. (US 11150660 B1) and herein after will be referred to as Rajagopalan and Kabirzadeh respectively.

Regarding claim 1, Rajagopalan teaches a method for controlling automated driving operations of a motor vehicle ([0009] “a method for a selecting an optimum route to be taken by a vehicle from a plurality of candidate routes”; [0012] “used to adaptively control a vehicle's mode of operation”), the method comprising: 
determining, via a vehicle controller of the motor vehicle (Fig. 9 vehicle controller 18), a vehicle origin ([0025] Fig. 1, “a first point 2 may be a origin point”) and a vehicle destination for the motor vehicle ([0025] Fig.1 “a second point 4 may be a destination point”);
conducting, via the vehicle controller (Fig. 9 vehicle controller 18) using a memory-stored map database (Fig. 2 database 42; Fig. 1 map), a geospatial query to generate a graphical representation of a road network (Fig. 1 “illustrates a map and a route in the context of which embodiments of the present disclosure may be used to adaptively control a vehicle's mode of operation”) between the vehicle origin ([0025] Fig. 1, a first point 2) and the vehicle destination ([0025] Fig.1 a second point 4) with multiple candidate routes for the motor vehicle ([0025] “embodiments of the present disclosure may also be used with these other candidate routes”);
receiving, via the vehicle controller, respective road-level data associated with each of the candidate routes ([0027] “after determining the candidate routes...representative drive cycle metrics are obtained”) the road-level data including speed, turn angle, and/or gradient data ([0027] “the drive cycle metrics may be at least one of average speed, average acceleration, road grade, and stops per mile over each segment of a candidate route”);
estimating, via the vehicle controller based on the respective road-level data, a respective total energy use of the motor vehicle to traverse from the vehicle origin to the vehicle destination across each of the candidate routes ([0027] “the derived drive cycle metrics may be fed into a high-level lookup table model and trained against detailed model or test data for a particular vehicle powertrain in order to make energy use predictions”);
transmitting, via the vehicle controller, a command signal […] to execute a control operation based on […] the candidate route with the lowest estimated total energy use (Rajagopalan [0038] “route 0060]).
While Rajagopalan further teaches determining a candidate route with a lowest of the estimated total energy uses ([0060] “select an optimal route…based on at least an estimate of the energy to be consumed by a vehicle over a given a candidate route”)
Rajagopalan does not explicitly teach determining multiple candidate driving strategies each having respective speed and acceleration profiles; selecting an optimal driving strategy from the candidate driving strategies through a cost evaluation of the associated speed and acceleration profiles and a forward simulation of movement of the motor vehicle and a lead vehicle over a calibrated prediction horizon, the optimal driving strategy corresponding to the candidate driving strategy having a multi-objective cost function with a lowest cost value, the multi-objective cost function including multiple cost metrics each calculated from a respective one of the speed and acceleration profiles and the forward simulation of the movement of the motor vehicle and the lead vehicle; and transmitting, via the vehicle controller, a command signal to a vehicle steering system and/or a powertrain of the motor vehicle to execute a control operation based on the optimal candidate driving strategy.
However, Kabirzadeh teaches:
determining, for the candidate route with a cost (col 24 ln.27-35 “the simulation cost can represent a cost such as, for example, a computational resource and/or an energy/fuel cost associated with the waypoint.”; col 13 ln.54-60 the planning component 228 can determine various routes and paths and various levels of detail. In some instances, the planning component 228 can determine a route to travel from a first location (e.g., a current location) to a second location (e.g., a target location). For the purpose of this discussion, a route can be a sequence of waypoints for traveling between two locations);  
multiple candidate driving strategies each having respective speed and acceleration profilecol 22 ln.21-26 “can determine the trajectory to minimize cost”; Fig. 5 trajectories 533(1)-(3); col. 4 ln.19-21 “a simulated controller may represent different planning algorithms or driving behaviors (e.g., different acceleration or braking profiled)” col 20 ln. 45 object attributes can includes a speed…acceleration)
In Kabirzadeh, the potential trajectories 533(1)-(3) correspond to the multiple candidate driving strategies. The trajectories in the simulated environment are applied different braking forces and acceleration forces (col 22 ln.26-45).
While Kabirzadeh teaches the candidate route incorporating an energy/fuel cost, Kabirzadeh does not explicitly teach the candidate route with the lowest of the estimated total energy uses. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the candidate route incorporating an energy/fuel cost as taught by Kabirzadeh to use the route with a lowest of the estimated total energy uses as taught by Rajagopalan above to save the most energy/fuel during the route.
 Kabirzadeh further teaches:
selecting an optimal driving strategy from the candidate driving strategies (col 22 ln.21-26 “Each trajectory 522(1)-(3) can be associated with a cost and the controller associated with the simulated object 520(1)-(3) can determine the trajectory to minimize the cost”), 
In Kabirzadeh, the trajectory that minimizes the cost corresponds to the optimal driving strategy.
through a cost evaluation of the associated speed and acceleration profiles and a forward simulation of movement of the motor vehicle and a lead vehicle over a calibrated prediction horizon, the optimal driving strategy corresponding to the candidate driving strategy having a multi-objective cost function with a lowest cost value (col 22 ln.25 “determine the trajectory to minimize the cost”; col 5 ln.23-45 “motion of the simulated object may be based at least in part on one or more costs, including but not limited to a reference cost (e.g., a cost based on a distance of the simulated object from a reference trajectory, such as the path of the object represented in the log data), an obstacle cost (e.g., a cost based on a distance between the simulated object and other object(s) in the simulated environment), an acceleration cost (e.g., a cost associated with speeding up or slowing down, such as maximum and/or minimum acceleration(s)), and/or a steering cost (e.g., a cost based on steering angle(s) of the simulated object, which may or may not be based on a velocity of the simulated object), although other costs are contemplated”),  
the multi-objective cost function including multiple cost metrics each calculated from a respective one of the speed and acceleration profiles (col 5 ln.23-45 “motion of the simulated object may be based at least in part on one or more costs, including but not limited to…an acceleration cost (e.g., a cost associated with speeding up or slowing down, such as maximum and/or minimum acceleration(s)), and/or a steering cost (e.g., a cost based on steering angle(s) of the simulated object, which may or may not be based on a velocity of the simulated object)”
and the forward simulation of the movement of the motor vehicle and the lead vehicle (Fig. 5 simulated vehicle 524(1)-(3) and simulated object 520(1)-520(3); col 8 ln.24-25 predictions of future object locations, pluralities of trajectories generated in response to such detections); 
and transmitting, via the vehicle controller, a command signal to a vehicle steering system and/or a powertrain of the motor vehicle to execute a control operation based on the optimal candidate driving strategy (Fig. 7 update position and velocity of the simulated object; col 8 ln.26-27 control signals passed to one or more systems or subsystems used to effectuate commands)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rajagopalan to incorporate Kabirzadeh to include determining, for the candidate route with a lowest of the estimated total energy uses as taught by Rajagopalan, to include multiple candidate driving strategies each having respective speed and acceleration profiles; selecting an optimal driving strategy from the candidate driving strategies through a cost evaluation of the associated speed and acceleration profiles and a forward simulation of movement of the motor vehicle and a lead vehicle over a calibrated prediction horizon, the optimal driving strategy corresponding to the candidate driving strategy having a multi-objective cost function with a lowest cost value, the multi-objective cost function including multiple cost metrics each calculated from a respective one of the speed and acceleration profiles and the forward simulation of the movement of the motor vehicle and the lead vehicle; and transmitting, via the vehicle controller, a command signal to a vehicle steering system and/or a powertrain of the motor vehicle to execute a control operation based on the optimal candidate driving strategy for the candidate route with the lowest estimated total energy use, because incorporating and choosing an optimal driving strategy would improve safety outcomes via avoiding collisions (Kabirzadeh col 6 ln.21-22).

Regarding claim 9, Rajagopalan, as modified teaches the method of claim 1.
Rajagopalan, as modified, does not teach wherein determining the multiple candidate driving strategies includes: determining a time array of estimated headway gap distances between the motor vehicle and the lead vehicle for each of the road segments; and determining a respective speed profile of the motor vehicle for each of the road segments in a fixed time horizon based on the time array of estimated headway gap distances and the predicted lead vehicle speed profiles as limited by a real-time speed limit and traffic data for the road segment.
However, Kabirzadeh also teaches wherein determining the multiple candidate driving strategies includes: 
dissecting each of the candidate routes into multiple adjoining road segments (Fig. 7 road dissected into waypoints)
determining a time array of estimated headway gap distances between the motor vehicle and the lead vehicle for each of the road segments; (col 3 ln.41-49 “In some instances, the SES can identify a portion of the log data to use to generate the simulated scenario. For example, the SES can identify a portion of the log data prior to the event that corresponds to a period of time (e.g., 20 seconds) and another portion of the log data following the event that correspond to another period of time (e.g., 10 seconds). In some instances, the SES can use a default period of time and/or the SES can use a user configurable period of time.”; col 5 ln.23-35 the SES can determine a simulation cost associated with various parameters… e.g., a cost based on a distance between the simulated object and other object(s) in the simulated environment”)
	and determining a respective speed profile of the motor vehicle for each of the road segments in a fixed time horizon based on the time array of estimated headway gap distances and the predicted lead vehicle speed profiles Fig. 5 determining trajectory 522(1)-(3); col 15 ln.28-38 The waypoint attributes component 242 can determine attributes such as, for example, a speed, a steering angle, or a time associated with the waypoint (e.g., to enforce the simulated object to simulate a speed and/or a steering angle at a waypoint in the simulated environment, to arrive at a waypoint at a specified time in the simulated scenario (or within a period of time)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate Kabirzadeh to include wherein determining the multiple candidate driving strategies includes: determining a time array of estimated headway gap distances between the motor vehicle and the lead vehicle for each of the road segments; and determining a respective speed profile of the motor vehicle for each of the road segments in a fixed time horizon based on the time array of estimated headway gap distances and the predicted lead vehicle speed profiles for the road segment, because doing so improves safety of the user by incorporating a safe distance between the user and the object.
Rajagopalan, as modified does not explicitly teach as limited by a real-time speed limit and traffic data.
However, Kabirzadeh teaches a real-time speed limit and traffic data (col 17 ln.57 log data indicating object travels below speed-limit; col 19 ln.5 traffic rules). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to more explicitly state that the vehicles would be “limited by the real-time speed limit and traffic data”, because doing so obeys the laws on the road.

Regarding claim 10, Rajagopalan, as modified, teaches the method of claim 1.
Rajagopalan, does not explicitly teach further comprising deriving the forward simulation of movement of the motor vehicle and the lead vehicle over the calibrated prediction horizon based on the candidate driving strategies of the motor vehicle, estimated lead vehicle speeds and accelerations of the lead vehicle, and estimated headway gap distances between the motor vehicle and the lead vehicle over a receding time horizon.
However, Kabirzadeh also teaches further comprising deriving the forward simulation of movement of the motor vehicle and the lead vehicle over the calibrated prediction horizon (col 3 ln.41-49 “In some instances, the SES can identify a portion of the log data to use to generate the simulated scenario. For example, the SES can identify a portion of the log data prior to the event that corresponds to a period of time (e.g., 20 seconds) and another portion of the log data following the event that correspond to another period of time (e.g., 10 seconds). In some instances, the SES can use a default period of time and/or the SES can use a user configurable period of time.”; col 5 ln.23-35 the SES can determine a simulation cost associated with various parameters… e.g., a cost based on a distance between the simulated object and other object(s) in the simulated environment”)
based on the candidate driving strategies of the motor vehicle (Fig. 5 trajectories 522(1)-(3)), estimated lead vehicle speeds and accelerations of the lead vehicle (col. 4 ln.19-21 “a simulated controller may represent different planning algorithms or driving behaviors (e.g., different acceleration or braking profiled)” col 20 ln. 45 object attributes can includes a speed…acceleration), and estimated headway gap distances between the motor vehicle and the lead vehicle over a receding time horizon (col 5 ln.35 …a cost based on a distance between the simulated object and other object(s) in the simulated environment”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate Kabirzadeh to include further comprising deriving the forward simulation of movement of the motor vehicle and the lead vehicle over the calibrated prediction horizon based on the candidate driving strategies of the motor vehicle, estimated lead vehicle speeds and accelerations of the lead vehicle, and estimated headway gap distances between the motor vehicle and the lead vehicle over a receding time horizon, because doing so improves user safety by accounting for the distances between the user vehicle and the lead/surrounding vehicles.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Kabirzadeh, in further view of Yao et al. (US 10816351 B1) and herein after will be referred to as Yao.

Regarding claim 2, Rajagopalan, as modified (see rejection of claim 1) teaches the method of claim 1.
Rajagopalan also teaches: wherein generating the graphical representation of the road network between the vehicle origin and the vehicle destination includes: dissecting each of the candidate routes into multiple adjoining road segments ([0026] Fig. 1 illustrates several segments of the candidate route formed by first point 2, second point 4, roadway 6, and roadway 8. They are segments 61-66 on roadway; [0026] “the segments may be adjoined”).	
Rajagopalan, as modified does not explicitly teach determining respective distance and time data for each of the road segments based on the received road-level data.
However, Yao teaches determining respective distance and time data for each of the road segments (col 5 ln 34-38 “map properties can include road properties that describe characteristics of the road segments, such as estimated travel time,…, length of the road segment) based on the received road-level data (col 5 ln 32 map data store 210 also stores properties)
The examiner understands that for the map data store to include/store the travel time and lengths of the road segments, it must first “obtain/determine” them. The length of the road segment is treated as an equivalent term to a distance of the road segment since length is a measure of distance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate Yao to include determining respective distance and time data for each of the road segments based on the received road-level data, because doing so would further aid in route optimization as these determined properties could be used “for comparing travel time and optimizing routes for distance and/or trip duration” (Yao col 5 ln 48-50).

Regarding claim 3, Rajagopalan, as modified, teaches the method of claim 2. 
Rajagopalan also teaches wherein estimating the respective total energy use of the motor vehicle for each of the candidate routes ([0054] “computing the appropriate energy expenditures for each route”) includes 
determining segment-level energy uses by evaluating the respective road-level data of each of the corresponding road segments ([0008] “determining, based on the data associated with the route and a state of the vehicle, an estimate corresponding to the energy that would be used by the vehicle when traversing a segment of the route”; [0026] “the data may then be used to obtain drive cycle metrics for each segment of each candidate route”)
against a memory-stored table correlating energy consumption to speed, turn angle and/or gradient ([0026] “the drive cycle metrics may be at least one of average speed, average acceleration, road grade (i.e., the rate of change of elevation of the roadway), and stops per mile (or another unit) over each segment of a candidate route”; [0074] “the cycle metrics and the state of the vehicle may be correlated with energy measures by comparing them with values from a high-level look up table”).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Kabirzadeh, in view of Yao, in further view of De Nunzio et al. (US 20180231389 A1), in further view of Shin et al. (US 20150269292 A1) and herein after will be referred to as De Nunzio and Shin respectively.

Regarding claim 4, Rajagopalan, as modified, teaches the method of claim 3.
Rajagopalan, as modified, does not explicitly teach further comprising: overlaying each of the segment-level energy uses with a respective graph edge representing the road segment in the graphical representation of the road network; and determining the candidate route with the lowest of the estimated total energy uses by applying a Dijkstra algorithm to the graphical representation of the road network with the overlaid segment-level energy uses.
However, De Nunzio teaches further comprising: overlaying each of the segment-level energy uses with a respective graph edge representing the road segment in the graphical representation of the road network ([0116] “a line graph of the road network is constructed. In graph theory, a line graph of a graph G (the road network in the present case) is understood to be a graph representing the adjacency relation between the edges of G. The line graph of a graph can be defined as follows: each vertex of the line graph representing an edge (also called arc)”; [0054] “energy consumption determination on the line graph, using the dynamic model ( MOD ) and the line graph ( GA)”; [0117] “for eco-routing, each weight represents the energy consumption for travelling through the arc”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate De Nunzio to include further comprising: overlaying each of the segment-level energy uses with a respective graph edge representing the road segment in the graphical representation of the road network, because doing so with a few additional parameters (speed and acceleration of the vehicle), “it is possible to know with precision the energy consumed on an arc, which allows to determine on optimal route in terms of energy expenditure” (De Nunzio [0126]). Corresponding energy to each arc also improves the optimization as it allows weights to be assigned which “allows the model being in a more realistic manner” as it considers “the impact of the infrastructure on the energy consumption” (De Nunzio [0128-0130]).
Rajagopalan, as modified, does not explicitly teach determining the candidate route with the lowest of the estimated total energy uses by applying “a Dijkstra algorithm”.
Instead, De Nunzio teaches determining the candidate route with the lowest of the estimated total energy uses by applying Bellman-Ford algorithm ([0026] the shortest path algorithm is a Bellman-Ford algorithm) to the graphical representation of the road network with the overlaid segment-level energy uses (see above [0054], [0116-0117]).
However, Shin teaches determining the candidate route with the lowest of the estimated total energy uses by applying a Dijkstra algorithm ([0086] “the navigator 4 according to the present embodiment selects a route with the minimum cost that is the total amount of energy consumption. The known Dijkstra's algorithm or the like can be used for cost calculation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the method of claim 4 as taught by modified Rajagopalan to substitute the Bellman-Ford algorithm taught by De Nunzio with a Dijkstra algorithm taught by Shin because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of the Bellman-Ford algorithm with a different cost-optimization algorithm (Dijkstra) would have had the predictable result of performing the energy-cost optimization for a route.

Regarding claim 5, Rajagopalan, as modified teaches the method of claim 4.
Rajagopalan as modified does not teach further comprising assigning each of the graph edges with a respective weighted and synthesized cost of time, distance, and energy.
However, De Nunzio also teaches further comprising assigning each of the graph edges with a respective weighted and synthesized cost ([0127] “using line graph L(G) as the routing graph allows assigning in a unique way the weight to each arc of the graph”) of time, distance, and energy ([0126] “the weight corresponds to the energy used by the vehicle on this arc”; [0132] formula for weight is dependent on energy; energy calculation is dependent on distance and time ― see formula for energy in [0128]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate De Nunzio to include further comprising assigning each of the graph edges with a respective weighted and synthesized cost of time, distance, and energy, because doing so improves the precision of determining energy consumption by making it “possible to know with precision the energy consumption on an arc, which allows to determine an optimal route in terms of energy expenditure (De Nunzio [0115]).

Regarding claim 6, Rajagopalan, as modified, teaches the method of claim 5.
Rajagopalan as modified does not teach wherein determining the distance and time data for each of the road segments includes synthesizing the respective distance and time data from static and dynamic map information with historical driving data for the corresponding road segment.
However, Yao also teaches wherein determining the distance (col 6 ln 21 route distance) and time data (col 5 ln 51-52 trip duration) for each of the road segments (col 5 ln 66 “each road segment”) includes synthesizing the respective distance and time data (col 1 ln 15-19 using machine learning to combine historical trip data and real-time trip data) from static and dynamic map information (col 5 ln 32-50 map data store 210) with historical driving data for the corresponding road segment (Fig 2. historical model 230).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate Yao to include wherein determining the distance and time data for each of the road segments includes synthesizing the respective distance and time data from static and dynamic map information with historical driving data for the corresponding road segment, because doing so improves generating trip duration estimates. One would be motivated to make this addition to determine a combination that is “likely to best represent the actual trip duration” (Yao col 13 ln5-6).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Kabirzadeh, in further view of Camhi et al. (US 20200055402 A1), and herein after will be referred to as Camhi.

Regarding claim 7, Rajagopalan, as modified, teaches the method of claim 1.
Rajagopalan, as modified also teaches:
monitoring vehicle status (Rajagopalan [0062] “configured to diagnose and report one or more attributes of the vehicle”) and road condition data (Rajagopalan [0027] information relating to the road segment type (such as functional class and speed category from the underlying road layer); Rajagopalan [0062] “and a level of the vehicle…may serve as an estimation of the grade of the road on which the car is travelling. These measurements may be made and reported instantaneously or they may be logged and tabulated against a time duration of the measurement”) 
and the vehicle status and road condition data including a host vehicle speed of the motor vehicle, a lead vehicle speed of the lead vehicle (Kabirzadeh col 15 ln.33-35 waypoint attributed component 242 can determine attributes such as, for example, a speed), a headway gap distance between the motor vehicle and the lead vehicle (Kabirzadeh col 5 ln.23-35 SES can determine…a distance between the simulated object and the other object(s) in the simulated environment), 
Rajagopalan, as modified does not explicitly teach that the vehicle status and road condition data includes a real-time speed limit, and a distance to a next stop sign and/or stop light.
However, Camhi teaches the vehicle status and road condition data including a real-time speed limit, and a distance to a next stop sign and/or stop light ([0042] “the data processing system can determine… speed limit in the road traveled”; [0045] “the data analysis component can determine…distance to (or time to) and status of next traffic lights”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the vehicle status and road condition data of Rajagopalan as modified to incorporate Camhi to include a real-time speed limit and a distance to a next stop sign and/or stop light, because doing so would improve the driving strategy mentioned in Rajagopalan as modified since one would now know “a future driving state indicative of an imminent future slowdown (e.g., a stop event or an active slowdown event)” (Camhi [0049]). One of ordinary skill in the art would be motivated to make these additions “to avoid a potential collision event or adjust to current driving condition(s)” (Camhi [0050]).
Rajagopalan, as modified, does not explicitly teach at a fixed refresh rate.
However, Camhi also teaches at a fixed refresh rate ([0041] “one or more of the sensors 210, the communication transceiver 212, or the navigation device 214 may push corresponding sensor or data signals to the data processing system 202 according to a periodic pattern, or asynchronously as corresponding driving parameters become available”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate Camhi to include at a fixed refresh rate. Given that there are 2 design choices: fixed or variable refresh rate, it would have been an obvious matter of design choice to use a fixed refresh rate, since applicant has not disclosed that the fixed refresh rate (periodic pattern) solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with a variable refresh rate (asynchronous pattern).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Kabirzadeh, in further view of Litkouhi et al. (US 20140195093 A1), in further view of Sievers et al. (US 20210233393 A1) and herein after will be referred to as Litkouhi and Sievers respectively.

Regarding claim 8, Rajagopalan, as modified, teaches the method of claim 1.
Rajagopalan, as modified, teaches wherein determining the multiple candidate driving strategies (Kabirzadeh Fig. 5 trajectories 533(1)-(3)) includes: dissecting each of the candidate routes into multiple adjoining road segments (Rajagopalan [0026] Fig. 1 illustrates several segments of the candidate route formed by first point 2, second point 4, roadway 6, and roadway 8. They are segments 61-66 on roadway; Rajagopalan [0026] “the segments may be adjoined”); 
Rajagopalan, as modified does not explicitly teach and cataloguing a time array of vehicle speeds for each of the road segments in a fixed time horizon.
However, Litkouhi teaches
and cataloguing a time array of vehicle speeds for each of the road segments in a fixed time horizon (Fig. 6a and 6b vehicle speeds in m/s are recorded for the road segment over a fixed time horizon (every 5 seconds)) 
as limited by 0004] surrounding vehicles intentions in real time; [0054] the clear distance cost Cdistance penalizes the host vehicle when it is moving too close to surrounding vehicles ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rajagopalan as modified to incorporate Litkouhi to include cataloguing a time array of vehicle speeds for each of the road segments in a fixed time horizon, because doing so records the vehicle speeds.
The examiner understands that the information regarding if a host vehicle is too close to the surrounding vehicles is regarded as traffic data.
The examiner also understands that the real-time traffic data mentioned in Litkouhi does not explicitly include speed limits.
Thus, Rajagopalan, as modified, does not explicitly teach as limited by a real-time speed limit.
However, Sievers teaches that traffic data can include speed limit ([0028] and/or a reference traffic speed (e.g., speed limit)”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rajagopalan as modified to incorporate Sievers to include speed limit, because doing so can “provide improved traffic information by providing traffic-type specific traffic information” (Sievers [0007]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Kabirzadeh, in further view of Ishioka et al. (US 20190382024 A1) and herein after will be referred to as Ishioka.

Regarding claim 12 Rajagopalan, as modified, teaches the method of claim 1.
Rajagopalan, as modified does not teach further comprising processing the optimal candidate driving strategy with a short-term path planner to refine and smooth the respective speed and acceleration profiles associated with the optimal candidate driving strategy.
However, Ishioka teaches further comprising processing the optimal candidate driving strategy ([0050] the behavior plan creating unit 123 generates a plurality of candidates for a target path and selects an optimal target path) with a short-term path planner ([0066] the behavior plan creating unit 123) 
to refine and smooth the respective speed ([0066] “when the host vehicle M is accelerating or decelerating at the time of start of automated driving, the behavior plan creating unit 123 creates a behavior plan such that a speed of the host vehicle M change smoothly”) and acceleration profiles associated with the optimal candidate driving strategy ([0068] “behavior plan creating unit 123 changes the speed by performing smooth acceleration”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate Ishioka to include further comprising processing the optimal candidate driving strategy with a short-term path planner to refine and smooth the respective speed and acceleration profiles associated with the optimal candidate driving strategy, because doing so would “prevent abrupt acceleration or deceleration of the host vehicle” (Ishioka [0016]).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Roy (US 11079753 B1), in view of Kabirzadeh. 

Regarding claim 15, Rajagopalan teaches a motor vehicle ([0022] “the vehicle”) comprising:
and a vehicle controller (Fig. 9 vehicle controller 18”) attached to the vehicle body ([0061]  “may be connected to or coupled to an interface located in the vehicle”) and programmed to:
determine, a vehicle origin ([0025] Fig. 1, “a first point 2 may be a origin point”) and a vehicle destination for the motor vehicle ([0025] Fig.1 “a second point 4 may be a destination point”);
conduct with a memory-stored map database (Fig. 2 database 42; Fig. 1 map), a geospatial query to generate a graphical representation of a road network (Fig. 1 “illustrates a map and a route in the context of which embodiments of the present disclosure may be used to adaptively control a vehicle's mode of operation”) between the vehicle origin ([0025] Fig. 1, a first point 2) and the vehicle destination ([0025] Fig.1 a second point 4) with multiple candidate routes for the motor vehicle ([0025] “embodiments of the present disclosure may also be used with these other candidate routes”);
receive respective road-level data associated with each of the candidate routes ([0027] “after determining the candidate routes...representative drive cycle metrics are obtained”) the road-level data including speed, turn angle, and/or gradient data ([0027] “the drive cycle metrics may be at least one of average speed, average acceleration, road grade, and stops per mile over each segment of a candidate route”);
estimate, based on the respective road-level data, a respective total energy use of the motor vehicle to traverse from the vehicle origin to the vehicle destination across each of the candidate routes ([0027] “the derived drive cycle metrics may be fed into a high-level lookup table model and trained against detailed model or test data for a particular vehicle powertrain in order to make energy use predictions”);
and transmit a command signal […] to execute a control operation based on […] the candidate route with the lowest estimated total energy use (Rajagopalan [0038] “route -connected control for optimally scheduling control modes of a hybrid-electric powertrain vehicle”; [0060]).
While Rajagopalan teaches the vehicle, Rajagopalan does not explicitly teach comprising: a vehicle body with a plurality of road wheels attached to the vehicle body; a vehicle steering system operable to govern a heading of the motor vehicle; a vehicle powertrain with a prime mover attached to the vehicle body and configured to drive one or more of the road wheels to thereby propel the vehicle;
However, Roy teaches a motor vehicle comprising: a vehicle body (Fig. 1 vehicle chassis 12) with a plurality of road wheels attached to the vehicle body (Fig. 1 4 wheels); a vehicle steering system operable to govern a heading of the motor vehicle (col 4 ln 56 steering system); a vehicle powertrain with a prime mover attached to the vehicle body and configured to drive one or more of the road wheels (col 4 ln 65-67 engine, powertrain) to thereby propel the vehicle;
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to substitute the motor vehicle taught by Rajagopalan with the motor vehicle taught by Roy because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of the motor vehicle for another motor vehicle would have had the same predictable result of traveling a road.
While Rajagopalan further teaches determine a candidate route with a lowest of the estimated total energy uses ([0060] “select an optimal route…based on at least an estimate of the energy to be consumed by a vehicle over a given a candidate route”)
Rajagopalan in view of Roy does not explicitly teach determine, for the candidate route with a lowest of the estimated total energy uses, multiple candidate driving strategies each having respective speed and acceleration profiles; select an optimal driving strategy from the candidate driving strategies through a cost evaluation of the associated speed and acceleration profiles and a forward simulation of movement of the motor vehicle and a lead vehicle over a calibrated prediction horizon, the optimal driving strategy corresponding to the candidate driving strategy having a multi-objective cost function with a lowest cost value, the multi-objective cost function including multiple cost metrics each calculated from a respective one of the speed and acceleration profiles and the forward simulation of the movement of the motor vehicle and the lead vehicle; and transmit a command signal to the vehicle steering system and/or the vehicle powertrain to execute a control operation based on the optimal candidate driving strategy for the candidate route with the lowest estimated total energy use.
However, Kabirzadeh teaches:
determine, for the candidate route with a cost (col 24 ln.27-35 “the simulation cost can represent a cost such as, for example, a computational resource and/or an energy/fuel cost associated with the waypoint.”; col 13 ln.54-60 the planning component 228 can determine various routes and paths and various levels of detail. In some instances, the planning component 228 can determine a route to travel from a first location (e.g., a current location) to a second location (e.g., a target location). For the purpose of this discussion, a route can be a sequence of waypoints for traveling between two locations);  
multiple candidate driving strategies each having respective speed and acceleration profilecol 22 ln.21-26 “can determine the trajectory to minimize cost”; Fig. 5 trajectories 533(1)-(3); col. 4 ln.19-21 “a simulated controller may represent different planning algorithms or driving behaviors (e.g., different acceleration or braking profiled)” col 20 ln. 45 object attributes can includes a speed…acceleration)
In Kabirzadeh, the potential trajectories 533(1)-(3) correspond to the multiple candidate driving strategies. The trajectories in the simulated environment are applied different braking forces and acceleration forces (col 22 ln.26-45).
While Kabirzadeh teaches the candidate route incorporating an energy/fuel cost, Kabirzadeh does not explicitly teach the candidate route with the lowest of the estimated total energy uses. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the candidate route incorporating an energy/fuel cost as taught by Kabirzadeh to use the route with a lowest of the estimated total energy uses as taught by Rajagopalan above to save the most energy/fuel during the route.
 Kabirzadeh further teaches:
select an optimal driving strategy from the candidate driving strategies (col 22 ln.21-26 “Each trajectory 522(1)-(3) can be associated with a cost and the controller associated with the simulated object 520(1)-(3) can determine the trajectory to minimize the cost”), 
In Kabirzadeh, the trajectory that minimizes the cost corresponds to the optimal driving strategy.
through a cost evaluation of the associated speed and acceleration profiles and a forward simulation of movement of the motor vehicle and a lead vehicle over a calibrated prediction horizon, the optimal driving strategy corresponding to the candidate driving strategy having a multi-objective cost function with a lowest cost value (col 22 ln.25 “determine the trajectory to minimize the cost”; col 5 ln.23-45 “motion of the simulated object may be based at least in part on one or more costs, including but not limited to a reference cost (e.g., a cost based on a distance of the simulated object from a reference trajectory, such as the path of the object represented in the log data), an obstacle cost (e.g., a cost based on a distance between the simulated object and other object(s) in the simulated environment), an acceleration cost (e.g., a cost associated with speeding up or slowing down, such as maximum and/or minimum acceleration(s)), and/or a steering cost (e.g., a cost based on steering angle(s) of the simulated object, which may or may not be based on a velocity of the simulated object), although other costs are contemplated”),  
the multi-objective cost function including multiple cost metrics each calculated from a respective one of the speed and acceleration profiles (col 5 ln.23-45 “motion of the simulated object may be based at least in part on one or more costs, including but not limited to…an acceleration cost (e.g., a cost associated with speeding up or slowing down, such as maximum and/or minimum acceleration(s)), and/or a steering cost (e.g., a cost based on steering angle(s) of the simulated object, which may or may not be based on a velocity of the simulated object)”
and the forward simulation of the movement of the motor vehicle and the lead vehicle (Fig. 5 simulated vehicle 524(1)-(3) and simulated object 520(1)-520(3); col 8 ln.24-25 predictions of future object locations, pluralities of trajectories generated in response to such detections); 
and transmit, a command signal to a vehicle steering system and/or a powertrain of the motor vehicle to execute a control operation based on the optimal candidate driving strategy (Fig. 7 update position and velocity of the simulated object; col 8 ln.26-27 control signals passed to one or more systems or subsystems used to effectuate commands)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Rajagopalan to incorporate Kabirzadeh to include determining, for the candidate route with a lowest of the estimated total energy uses as taught by Rajagopalan, to include multiple candidate driving strategies each having respective speed and acceleration profiles; select an optimal driving strategy from the candidate driving strategies through a cost evaluation of the associated speed and acceleration profiles and a forward simulation of movement of the motor vehicle and a lead vehicle over a calibrated prediction horizon, the optimal driving strategy corresponding to the candidate driving strategy having a multi-objective cost function with a lowest cost value, the multi-objective cost function including multiple cost metrics each calculated from a respective one of the speed and acceleration profiles and the forward simulation of the movement of the motor vehicle and the lead vehicle; and transmit, a command signal to a vehicle steering system and/or a powertrain of the motor vehicle to execute a control operation based on the optimal candidate driving strategy for the candidate route with the lowest estimated total energy use, because incorporating and choosing an optimal driving strategy would improve safety outcomes via avoiding collisions (Kabirzadeh col 6 ln.21-22).

Regarding claim 20, Rajagopalan, as modified, teaches the motor vehicle of claim 15.
Rajagopalan does not explicitly teach wherein the vehicle controller is further programmed to derive the forward simulation of movement of the motor vehicle and the lead vehicle over the calibrated prediction horizon based on the candidate driving strategies of the motor vehicle, estimated lead vehicle speeds and accelerations of the lead vehicle, and estimated headway gap distances between the motor vehicle and the lead vehicle over a receding time horizon.
However, Kabirzadeh also teaches wherein the vehicle controller (col 3 ln.41 SES) is further programmed to derive the forward simulation of movement of the motor vehicle and the lead vehicle over the calibrated prediction horizon (col 3 ln.41-49 “In some instances, the SES can identify a portion of the log data to use to generate the simulated scenario. For example, the SES can identify a portion of the log data prior to the event that corresponds to a period of time (e.g., 20 seconds) and another portion of the log data following the event that correspond to another period of time (e.g., 10 seconds). In some instances, the SES can use a default period of time and/or the SES can use a user configurable period of time.”; col 5 ln.23-35 the SES can determine a simulation cost associated with various parameters… e.g., a cost based on a distance between the simulated object and other object(s) in the simulated environment”)
based on the candidate driving strategies of the motor vehicle (Fig. 5 trajectories 522(1)-(3)), estimated lead vehicle speeds and accelerations of the lead vehicle (col. 4 ln.19-21 “a simulated controller may represent different planning algorithms or driving behaviors (e.g., different acceleration or braking profiled)” col 20 ln. 45 object attributes can includes a speed…acceleration), and estimated headway gap distances between the motor vehicle and the lead vehicle over a receding time horizon (col 5 ln.35 …a cost based on a distance between the simulated object and other object(s) in the simulated environment”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate Kabirzadeh to include wherein the vehicle controller is further programmed to derive the forward simulation of movement of the motor vehicle and the lead vehicle over the calibrated prediction horizon based on the candidate driving strategies of the motor vehicle, estimated lead vehicle speeds and accelerations of the lead vehicle, and estimated headway gap distances between the motor vehicle and the lead vehicle over a receding time horizon, because doing so improves user safety by accounting for the distances between the user vehicle and the lead/surrounding vehicles.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Roy, in view of Kabirzadeh, in further view of Yao.

Regarding claim 16, Rajagopalan, as modified (see rejection of claim 15) teaches the motor vehicle of claim 15. 
Rajagopalan also teaches: wherein generating the graphical representation of the road network between the vehicle origin and the vehicle destination includes: dissecting each of the candidate routes into multiple adjoining road segments ([0026] Fig. 1 illustrates several segments of the candidate route formed by first point 2, second point 4, roadway 6, and roadway 8. They are segments 61-66 on roadway; [0026] “the segments may be adjoined”)	
Rajagopalan, as modified, does not explicitly teach and determining respective distance and time data for each of the road segments based on the received road-level data.
However, Yao teaches and determining respective distance and time data for each of the road segments (col 5 ln 34-38 “map properties can include road properties that describe characteristics of the road segments, such as estimated travel time,…, length of the road segment) based on the received road-level data (col 5 ln 32 map data store 210 also stores properties)
The examiner understands that for the map data store to include/store the travel time and lengths of the road segments, it must first “obtain/determine” them. The length of the road segment is treated as an equivalent term to a distance of the road segment since length is a measure of distance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate Yao to include determining respective distance and time data for each of the road segments based on the received road-level data, because doing so would further aid in route optimization as these determined properties could be used “for comparing travel time and optimizing routes for distance and/or trip duration” (Yao col 5 ln 48-50).


Regarding claim 17, Rajagopalan, as modified, teaches the motor vehicle of claim 16. 
Rajagopalan also teaches wherein estimating the respective total energy use of the motor vehicle for each of the candidate routes ([0054] “computing the appropriate energy expenditures for each route”) includes:
determining segment-level energy uses by evaluating the respective road-level data of each of the corresponding road segments ([0008] “determining, based on the data associated with the route and a state of the vehicle, an estimate corresponding to the energy that would be used by the vehicle when traversing a segment of the route”; [0026] “the data may then be used to obtain drive cycle metrics for each segment of each candidate route”)
against a memory-stored table correlating energy consumption to speed, turn angle and/or gradient ([0026] “the drive cycle metrics may be at least one of average speed, average acceleration, road grade (i.e., the rate of change of elevation of the roadway), and stops per mile (or another unit) over each segment of a candidate route”; [0074] “the cycle metrics and the state of the vehicle may be correlated with energy measures by comparing them with values from a high-level look up table”).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Roy, in view of Kabirzadeh, in view of Yao, in further view of De Nunzio, in further view of Shin.

Regarding claim 18, Rajagopalan, as modified, teaches the motor vehicle of claim 17.
Rajagopalan, as modified, does not explicitly teach wherein the vehicle controller is further programmed to: overlay each of the segment-level energy uses with a respective graph edge representing the road segment in the graphical representation of the road network; and determine the candidate route with the lowest of the estimated total energy uses by applying a Dijkstra algorithm to the graphical representation of the road network with the overlaid segment-level energy uses.
However, De Nunzio teaches wherein the vehicle controller is further programmed to: overlay each of the segment-level energy uses with a respective graph edge representing the road segment in the graphical representation of the road network ([0116] “a line graph of the road network is constructed. In graph theory, a line graph of a graph G (the road network in the present case) is understood to be a graph representing the adjacency relation between the edges of G. The line graph of a graph can be defined as follows: each vertex of the line graph representing an edge (also called arc)”; [0054] “energy consumption determination on the line graph, using the dynamic model ( MOD ) and the line graph ( GA)”; [0117] “for eco-routing, each weight represents the energy consumption for travelling through the arc”);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate De Nunzio to include further comprising: overlaying each of the segment-level energy uses with a respective graph edge representing the road segment in the graphical representation of the road network, because doing so with a few additional parameters (speed and acceleration of the vehicle), “it is possible to know with precision the energy consumed on an arc, which allows to determine on optimal route in terms of energy expenditure” (De Nunzio [0126]). Corresponding energy to each arc also improves the optimization as it allows weights to be assigned which “allows the model being in a more realistic manner” as it considers “the impact of the infrastructure on the energy consumption” (De Nunzio [0128-0130]).
Rajagopalan, as modified, does not explicitly teach determine the candidate route with the lowest of the estimated total energy uses by applying “a Dijkstra algorithm”.
Instead, De Nunzio teaches determine the candidate route with the lowest of the estimated total energy uses by applying Bellman-Ford algorithm ([0026] the shortest path algorithm is a Bellman-Ford algorithm) to the graphical representation of the road network with the overlaid segment-level energy uses (see above [0054], [0116-0117]).
However, Shin teaches determine the candidate route with the lowest of the estimated total energy uses by applying a Dijkstra algorithm ([0086] “the navigator 4 according to the present embodiment selects a route with the minimum cost that is the total amount of energy consumption. The known Dijkstra's algorithm or the like can be used for cost calculation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the method of claim 4 as taught by Rajagopalan in view of Litkouhi, in view of Yao, in view of De Nunzio to substitute the Bellman-Ford algorithm taught by De Nunzio with a Dijkstra algorithm taught by Shin because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of the Bellman-Ford algorithm for a different cost-optimization algorithm (Dijkstra) would have had the predictable result of performing the energy-cost optimization.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Roy, in view of Kabirzadeh, in further view of Camhi.

Regarding claim 19, Rajagopalan, as modified, teaches the motor vehicle of claim 15,
wherein the vehicle controller is further programmed to monitor the vehicle status (Rajagopalan [0062] “configured to diagnose and report one or more attributes of the vehicle”) and road condition data (Rajagopalan [0027] information relating to the road segment type (such as functional class and speed category from the underlying road layer); Rajagopalan [0062] “and a level of the vehicle…may serve as an estimation of the grade of the road on which the car is travelling. These measurements may be made and reported instantaneously or they may be logged and tabulated against a time duration of the measurement”) 
and the vehicle status and road condition data including a host vehicle speed of the motor vehicle, a lead vehicle speed of the lead vehicle (Kabirzadeh col 15 ln.33-35 waypoint attributed component 242 can determine attributes such as, for example, a speed), a headway gap distance between the motor vehicle and the lead vehicle (Kabirzadeh col 5 ln.23-35 SES can determine…a distance between the simulated object and the other object(s) in the simulated environment), 
Rajagopalan, as modified does not explicitly teach that the vehicle status and road condition data include a real-time speed limit, and a distance to a next stop sign and/or stop light.
However, Camhi teaches the vehicle status and road condition data including a real-time speed limit, and a distance to a next stop sign and/or stop light ([0042] “the data processing system can determine… speed limit in the road traveled”; [0045] “the data analysis component can determine…distance to (or time to) and status of next traffic lights”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the vehicle status and road condition data of Rajagopalan as modified to incorporate Camhi to include a real-time speed limit and a distance to a next stop sign and/or stop light, because doing so would improve the driving strategy mentioned in Rajagopalan as modified since one would now know “a future driving state indicative of an imminent future slowdown (e.g., a stop event or an active slowdown event)” (Camhi [0049]). One of ordinary skill in the art would be motivated to make these additions “to avoid a potential collision event or adjust to current driving condition(s)” (Camhi [0050]).
Rajagopalan, as modified, does not explicitly teach at a fixed refresh rate.
However, Camhi also teaches at a fixed refresh rate ([0041] “one or more of the sensors 210, the communication transceiver 212, or the navigation device 214 may push corresponding sensor or data signals to the data processing system 202 according to a periodic pattern, or asynchronously as corresponding driving parameters become available”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan to incorporate Camhi to include at a fixed refresh rate. Given that there are 2 design choices: fixed or variable refresh rate, it would have been an obvious matter of design choice to use a fixed refresh rate, since applicant has not disclosed that the fixed refresh rate (periodic pattern) solves any stated problem or is for any particular purpose, and it appears that the invention would perform equally well with a variable refresh rate (asynchronous pattern).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Kabirzadeh, in further view of Baker et al. (US 20180045527 A1), in further view of Msc et al. (AT520905A1), and herein after will be referred to as Baker and Msc respectively.

Regarding claim 21, Rajagopalan, as modified, teaches the method of claim 1, wherein estimating the respective total energy use for each of the candidate routes includes: dissecting each of the candidate routes into multiple adjoining road segments (Rajagopalan [0026], Fig. 1 illustrates several segments of the candidate route formed by first point 2, second point 4, roadway 6, and roadway 8. They are segments 61-66 on roadway; [0026] “the segments may be adjoined”);
While Rajagopalan as modified also teaches determining a vehicle speed for each of the road segments (Rajagopalan [0027] “the drive cycle metrics may be at least one of average speed, average acceleration, road grade, and stops per mile over each segment of a candidate route”)
Rajagopalan, as modified does not teach:
determining a vehicle speed and a turning angle for each of the road segments; determining a respective fuel usage for each of the road segments as a function of the vehicle speed and the turning angle of the road segment; and aggregating the fuel usages for all of the road segments of the candidate route.
However Baker teaches, determining a vehicle speed Table 1 vehicle speeds for each segment of route B); 
determining a respective fuel usage for each of the road segments as a function of the vehicle speed Fig. 3 steps 225 “calculating a fuel consumption factor…” and step 230 “estimating a fuel consumption…”); 
and aggregating the fuel usages for all of the road segments of the candidate route ([0030] “The algorithm can afterwards sum up all the calculated consumption amounts, to give an estimation of the total fuel consumed when driving this route with the specified vehicle.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan, to incorporate Baker to include determining a vehicle speed for each of the road segments; determining a respective fuel usage for each of the road segments as a function of the vehicle speed of the road segment; and aggregating the fuel usages for all of the road segments of the candidate route, because doing so allows the vehicle speed for each road to be taken into account so that the fuel consumption calculation can be specific to each road in a route and not generalized over the entire route. Thus, the fuel consumption predication can be more accurate. 
Rajagopalan, as modified does not teach determining a turning angle for each of the road segments; determining a respective fuel usage for each of the road segments as a function of the vehicle speed and the turning angle of the road segment; 
However, Msc teaches determining a turning angle for each of the road segments (“For this purpose, the vehicle speed, yaw angle, slope of the road and the distance traveled while driving are recorded from the vehicle sensor data and subdivided into segments (speed, gradient and curve segments). These contain specific information such as curve angle and curve radius or curve radii, vehicle speed, road gradient and their segment length”);
determining a respective fuel usage for each of the road segments as a function of the vehicle speed and the turning angle of the road segment (“Based on this information, it is possible to predict the power and energy required to drive the route”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan, to incorporate Msc to include determining a turning angle for each of the road segments; determining a respective fuel usage for each of the road segments as a function of the vehicle speed and the turning angle of the road segment, because doing so allows the turning angle for each road to be taken into account so the fuel consumption predication can be more accurate. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Kabirzadeh, in in further view of Costello (US 20150046076 A1), and herein after will be referred to as Costello.

Regarding claim 22, Rajagopalan, as modified teaches the method of claim 1.
Rajagopalan, as modified, does not explicitly teach: wherein estimating the respective total energy use of the motor vehicle to traverse each of the candidate routes includes fusion of real-time traffic, speed, and geometry information for the candidate route with driver-specific historical behavior and vehicle-specific operating characteristics.
However, Costello teaches: wherein estimating the respective total energy use of the motor vehicle to traverse each of the candidate routes ([0018] describe the shortest, fastest, most power- (or fuel-) efficient route, or other route; describe the potential power- (or fuel-) consumption associated with each route)
includes fusion of real-time traffic, speed, and geometry information for the candidate route with driver-specific historical behavior and vehicle-specific operating characteristics (Fig. 1 universal variables 1 and prediction variables 6; further supported by [0018] “consider a plurality of variables, in real time or historic form, comprising at least one of the group of: historic consumption profile, traffic congestion, route geometry and typical speed, number of route stops and junctions, route gradient, wind direction and force, ambient light, time, date, location, precipitation, temperature, sunshine, humidity, dewpoint or fog, and on-board diagnostic data (OBD) from the vehicle engine control unit (ECU)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan, to incorporate Costello to include wherein estimating the respective total energy use of the motor vehicle to traverse each of the candidate routes includes fusion of real-time traffic, speed, and geometry information for the candidate route with driver-specific historical behavior and vehicle-specific operating characteristics, because doing so allows more parameters (i.e. historical behavior) to be considered, so the fuel consumption predication can be more accurate. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan, in view of Kabirzadeh, in in further view of Park et al. (US 20170370738 A1) and herein after will be referred to as Park.

Regarding claim 23, Rajagopalan, as modified teaches the method of claim 1 and the candidate routes having the lowest of the estimated total energy uses.
Rajagopalan, as modified does not explicitly teach further comprising determining which of the candidate routes has the lowest of the estimated total energy uses using a synthesized and weighted cost of time, distance, and energy for each of the candidate routes.
However, Park teaches further comprising determining which of the candidate routes has the lowest of the estimated total energy uses using a synthesized and weighted cost of time, distance, and energy for each of the candidate routes ([0067] First, the route calculator 130 defines an energy - based link cost (E _ Link Cost) on each link basis using route search algorithm and calculates an energy - based link cost (E _ Link Cost) on a route; Equation 2 shows energy variable as E_Link#; Equation 3 shows that this energy cost is synthesized and weighted with a time variable (Link# Time) where time variable takes into consideration distance (Link# Length); [0086] as weight function f value is 0, the time weight function f value is the same as a route result of minimum energy route algorithm).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Rajagopalan, to incorporate Park to include further comprising determining which of the candidate routes has the lowest of the estimated total energy uses using a synthesized and weighted cost of time, distance, and energy for each of the candidate routes, because doing so allows more parameters (time, distance, and energy) to be considered, so the energy consumption predication can be more accurate. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9759573 B2: Meyer et al., discloses a system, apparatus, method, and process for generating a route based energy consumption estimation based on physical models.
US 20190113927 A1: Englard et al. discloses a method to control an autonomous vehicle using cost maps
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661